376 F.2d 850
L.A. MOORE, Appellant,v.John W. GARDNER, Secretary of Health, Education & Welfare, Appellee.
No. 16013.
United States Court of Appeals Third Circuit.
Argued March 21, 1967.Decided April 27, 1967.

Sol R. Gitman, Philadelphia, Pa., for appellant.
Morton Hollander, Chief, Appellate Section, Dept. of Justice, Civil Division, Washington, D.C.  (Barefoot Sanders, Asst. Atty. Gen., Drew J.T. O'Keefe, U.S. Atty., William Kanter, Attorney, Department of Justice, Washington, D.C., on the brief), for respondent.
Before STALEY, Chief Judge, and KALODNER and SMITH, Circuit Judges.
OPINION OF THE COURT
PER CURIAM.


1
This appeal is from a summary judgment in favor of the defendant in an action brought pursuant to 405(g) of Title 42 U.S.C.A.  We have carefully examined the record and can find no error.


2
The judgment of the district court will be affirmed for the reasons so well stated by Judge Davis in his opinion reported at 252 F.Supp. 593 (E.D.Pa.1966).